Exhibit 10.2

 

LOGO [g84562110_2ex.jpg]

ESCROW AGREEMENT

by and among

WMI HOLDINGS CORP.

and

CITIBANK, N.A., as Escrow Agent

Dated as of January 5, 2015



--------------------------------------------------------------------------------

ESCROW AGREEMENT (this “Agreement”), dated as of January 5, 2015, by and among
WMI Holdings Corp., a corporation organized under the laws of Washington (the
“Company”), and Citibank, N.A., a national banking association organized and
existing under the laws of the United States of America (“Citibank”) and acting
through its Agency and Trust Division and solely in its capacity as escrow agent
under this Agreement, and any successors appointed pursuant to the terms hereof
(Citibank in such capacity, the “Escrow Agent”).

WHEREAS, pursuant to the Certificate of Designation, dated as of the date hereof
(the “Certificate of Designation”), of the Company’s 3.00% Series B Convertible
Preferred Stock, par value $0.00001 and liquidation preference $1,000 per share
(the “Series B Preferred Stock”) and the Purchase Agreement, dated as of
December 19, 2014 (the “Purchase Agreement”), by and among the Company,
Citigroup Global Markets Inc. and KKR Capital Markets LLC, relating to the
purchase and sale of the Series B Preferred Stock, the Company has agreed to
establish an escrow arrangement for the purposes set forth therein.

WHEREAS, the Company wishes to appoint Citibank as Escrow Agent and Citibank is
willing to accept such appointment and to act as Escrow Agent, in each case upon
the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby irrevocably acknowledged, the parties hereto agree as follows:

1. Establishment of Escrow Account. On the date hereof, the Company shall cause
to be deposited with the Escrow Agent in immediately available funds the amount
of $598,500,000, representing the initial net proceeds (before offering
expenses) as of the date hereof from the purchase and sale of 600,000 shares of
the Series B Preferred Stock pursuant to the Purchase Agreement (the “Escrow
Deposit”, and together with any investment income or proceeds received from the
investment thereof from time to time pursuant to Section 3 below, collectively,
the “Escrow Property”), and the Escrow Agent shall hold the Escrow Deposit in a
non-interest bearing account established with the Escrow Agent (the “Escrow
Account”). The Escrow Agent hereby agrees that, upon receipt of the Escrow
Deposit, it will execute in writing a cross receipt acknowledging receipt of the
Escrow Deposit.

2. Claims and Payment; Release from Escrow.

(a) Reincorporation. If, at any time the Escrow Agent receives a certificate,
substantially in the form attached hereto as Annex A (the “Reincorporation
Certificate”), the Escrow Agent shall, on the Escrow Release Date specified
therein, disburse from the Escrow Account pursuant to the instructions set forth
therein. Notwithstanding the foregoing, in the event that the Escrow Agent
receives the Reincorporation Certificate at or after 11:00 a.m. (New York City
time) and the Escrow Release Date specified therein is the date the Escrow Agent
receives such Reincorporation Certificate, the Escrow Agent shall use
commercially reasonable efforts to disburse from the Escrow Account pursuant to
the instructions set forth therein on the same Business Day, but shall not be
required to disburse from the Escrow Account until the next

 

-1-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

succeeding Business Day (which shall then become the Escrow Release Date);
provided, that, if on the day the Escrow Agent receives the Reincorporation
Certificate the Escrow Property is invested in United States “government
securities” within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940, as amended (the “Investment Company Act”), having a maturity of 180
days or less (such securities, for the purposes of this Escrow Agreement, “U.S.
Government Securities”), and the Escrow Release Date specified therein is the
date the Escrow Agent receives such Reincorporation Certificate, the Escrow
Agent shall use commercially reasonable efforts to disburse from the Escrow
Account pursuant to the instructions set forth therein, but if the Escrow Agent
is unable to so disburse, the Escrow Agent shall use commercially reasonable
efforts to disburse from the Escrow Account pursuant to the instructions set
forth therein on the next succeeding Business Day (which shall then become the
Escrow Release Date). The Escrow Agent shall be fully protected acting in
reliance upon such Reincorporation Certificate, and shall have no duty or
obligation to determine whether such Reincorporation Certificate complies with
the terms of the Purchase Agreement or otherwise.

(b) Acquisition and/or Acquisition Related Fees and Expenses. If, at any time
the Escrow Agent receives a certificate, substantially in the form attached
hereto as Annex B (the “Acquisition Certificate”), the Escrow Agent shall, on
the Escrow Release Date specified therein, disburse from the Escrow Account
pursuant to the instructions set forth therein. Notwithstanding the foregoing,
in the event that the Escrow Agent receives the Acquisition Certificate at or
after 11:00 a.m. (New York City time) and the Escrow Release Date specified
therein is the date the Escrow Agent receives such Acquisition Certificate, the
Escrow Agent shall use commercially reasonable efforts to disburse from the
Escrow Account pursuant to the instructions set forth therein on the same
Business Day, but shall not be required to disburse from the Escrow Account
until the next succeeding Business Day (which shall then become the Escrow
Release Date); provided, that, if on the day the Escrow Agent receives the
Acquisition Certificate the Escrow Property is invested in U.S. Government
Securities, and the Escrow Release Date specified therein is the date the Escrow
Agent receives such Acquisition Certificate, the Escrow Agent shall use
commercially reasonable efforts to disburse from the Escrow Account pursuant to
the instructions set forth therein, but if the Escrow Agent is unable to so
disburse, the Escrow Agent shall use commercially reasonable efforts to disburse
from the Escrow Account pursuant to the instructions set forth therein on the
next succeeding Business Day (which shall then become the Escrow Release Date).
The Escrow Agent shall be fully protected acting in reliance upon such
Acquisition Certificate, and shall have no duty or obligation to determine
whether such Acquisition Certificate complies with the terms of the Purchase
Agreement or otherwise.

(c) Put Event. If, at any time the Escrow Agent receives a certificate,
substantially in the form attached hereto as Annex C (the “Put Event
Certificate”), the Escrow Agent shall, on the Escrow Release Date specified
therein, disburse from the Escrow Account pursuant to the instructions set forth
therein. Notwithstanding the foregoing, in the event that the Escrow Agent
receives the Put Event Certificate at or after 11:00 a.m. (New York City time)
and the Escrow Release Date specified therein is the date the Escrow Agent
receives such Put Event Certificate, the Escrow Agent shall use commercially
reasonable efforts to disburse from the Escrow Account pursuant to the
instructions set forth therein on the same Business Day, but shall not be
required to disburse from the Escrow Account until the next succeeding Business
Day

 

-2-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

(which shall then become the Escrow Release Date); provided, that, if on the day
the Escrow Agent receives the Put Event Certificate the Escrow Property is
invested in U.S. Government Securities, and the Escrow Release Date specified
therein is the date the Escrow Agent receives such Put Event Certificate, the
Escrow Agent shall use commercially reasonable efforts to disburse from the
Escrow Account pursuant to the instructions set forth therein, but if the Escrow
Agent is unable to so disburse, the Escrow Agent shall use commercially
reasonable efforts to disburse from the Escrow Account pursuant to the
instructions set forth therein on the next succeeding Business Day (which shall
then become the Escrow Release Date). The Escrow Agent shall be fully protected
acting in reliance upon such Put Event Certificate, and shall have no duty or
obligation to determine whether such Put Event Certificate complies with the
terms of the Purchase Agreement or otherwise.

(d) Mandatory Redemption. If, at any time the Escrow Agent receives a
certificate, substantially in the form attached hereto as Annex D (the
“Mandatory Redemption Certificate”), the Escrow Agent shall, on the Escrow
Release Date specified therein, disburse from the Escrow Account pursuant to the
instructions set forth therein. Notwithstanding the foregoing, in the event that
the Escrow Agent receives the Mandatory Redemption Certificate at or after 11:00
a.m. (New York City time) and the Escrow Release Date specified therein is the
date the Escrow Agent receives such Mandatory Redemption Certificate, the Escrow
Agent shall use commercially reasonable efforts to disburse from the Escrow
Account pursuant to the instructions set forth therein on the same Business Day,
but shall not be required to disburse from the Escrow Account until the next
succeeding Business Day (which shall then become the Escrow Release Date);
provided, that, if on the day the Escrow Agent receives the Mandatory Redemption
Certificate the Escrow Property is invested in U.S. Government Securities, and
the Escrow Release Date specified therein is the date the Escrow Agent receives
such Mandatory Redemption Certificate, the Escrow Agent shall use commercially
reasonable efforts to disburse from the Escrow Account pursuant to the
instructions set forth therein, but if the Escrow Agent is unable to so
disburse, the Escrow Agent shall use commercially reasonable efforts to disburse
from the Escrow Account pursuant to the instructions set forth therein on the
next succeeding Business Day (which shall then become the Escrow Release Date).
The Escrow Agent shall be fully protected acting in reliance upon such Mandatory
Redemption Certificate, and shall have no duty or obligation to determine
whether such Mandatory Redemption Certificate complies with the terms of the
Purchase Agreement or otherwise.

(e) Offering Related Expenses. If, at any time prior to 5:00 p.m. (New York City
time) on February 15, 2015, the Escrow Agent receives a certificate,
substantially in the form attached hereto as Annex E (the “Offering Expense
Certificate”), the Escrow Agent shall, on the Escrow Release Date specified
therein, disburse from the Escrow Account pursuant to the instructions set forth
therein. Notwithstanding the foregoing, in the event that the Escrow Agent
receives the Offering Expense Certificate at or after 11:00 a.m. (New York City
time) and the Escrow Release Date specified therein is the date the Escrow Agent
receives such Offering Expense Certificate, the Escrow Agent shall use
commercially reasonable efforts to disburse from the Escrow Account pursuant to
the instructions set forth therein on the same Business Day, but shall not be
required to disburse from the Escrow Account until the next succeeding Business
Day (which shall then become the Escrow Release Date); provided, that, if on the
day the Escrow Agent receives the Offering Expense Certificate the Escrow
Property is invested in U.S.

 

-3-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

Government Securities, and the Escrow Release Date specified therein is the date
the Escrow Agent receives such Offering Expense Certificate, the Escrow Agent
shall use commercially reasonable efforts to disburse from the Escrow Account
pursuant to the instructions set forth therein, but if the Escrow Agent is
unable to so disburse, the Escrow Agent shall use commercially reasonable
efforts to disburse from the Escrow Account pursuant to the instructions set
forth therein on the next succeeding Business Day (which shall then become the
Escrow Release Date). The Escrow Agent shall be fully protected acting in
reliance upon such Offering Expense Certificate, and shall have no duty or
obligation to determine whether such Offering Expense Certificate complies with
the terms of the Purchase Agreement or otherwise.

(f) Release upon Qualified Acquisition. If, at any time following the
consummation of a Qualified Acquisition, the Escrow Agent receives a
certificate, substantially in the form attached hereto as Annex F (the “Release
Certificate”), the Escrow Agent shall, on the Escrow Release Date specified
therein, disburse from the Escrow Account pursuant to the instructions set forth
therein. Notwithstanding the foregoing, in the event that the Escrow Agent
receives the Release Certificate at or after 11:00 a.m. (New York City time) and
the Escrow Release Date specified therein is the date the Escrow Agent receives
such Release Certificate, the Escrow Agent shall use commercially reasonable
efforts to disburse from the Escrow Account pursuant to the instructions set
forth therein on the same Business Day, but shall not be required to disburse
from the Escrow Account until the next succeeding Business Day (which shall then
become the Escrow Release Date); provided, that, if on the day the Escrow Agent
receives the Release Certificate, the Escrow Property is invested in U.S.
Government Securities, and the Escrow Release Date specified therein is the date
the Escrow Agent receives such Release Certificate, the Escrow Agent shall use
commercially reasonable efforts to disburse from the Escrow Account pursuant to
the instructions set forth therein, but if the Escrow Agent is unable to so
disburse, the Escrow Agent shall use commercially reasonable efforts to disburse
from the Escrow Account pursuant to the instructions set forth therein on the
next succeeding Business Day (which shall then become the Escrow Release Date).
The Escrow Agent shall be fully protected acting in reliance upon such Release
Certificate, and shall have no duty or obligation to determine whether such
Release Certificate complies with the terms of the Purchase Agreement or
otherwise.

The Reincorporation Certificate, the Acquisition Certificate, the Put Event
Certificate, the Mandatory Redemption Certificate, the Offering Expense
Certificate and the Release Certificate are each referred to herein as a
“Certificate” and collectively as the “Certificates.”

3. Investment of Funds.

(a) Initially, the Escrow Deposit shall be invested in the Treasury Securities
(8305) Institutional Class Portfolio of the Morgan Stanley Institutional
Liquidity Funds. Thereafter, the Escrow Agent shall invest the Escrow Deposit in
United States “government securities” within the meaning of Section 2(a)(16) of
the Investment Company Act, having a maturity of 180 days or less, or deposit
the Escrow Deposit in a demand account with Citibank N.A., pursuant to and as
instructed by the Company, but subject to the availability of such investment or
account to the Escrow Agent. If the Escrow Agent is required to liquidate any
government securities before

 

-4-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

their stated maturity date (other than time deposits which cannot be liquidated
prior to their stated maturity date), the Escrow Agent shall be entitled to
deduct any reasonable out-of-pocket costs and expenses associated with such
early liquidation from the proceeds received therefrom prior to disbursement of
the Escrow Property pursuant to Section 2. If the Escrow Property is
insufficient to pay or reimburse the Escrow Agent for such costs and expenses,
then the Company agrees to pay or reimburse the Escrow Agent for such costs and
expenses. Without limiting the foregoing, the Company may at any time instruct
the Escrow Agent in writing to invest the Escrow Property in specific money
market fund investments meeting the conditions of Rule 2a-7 promulgated under
the Investment Company Act; provided, however, that if the Escrow Agent receives
any such investment instructions from the Company at or after 11:00 a.m., the
Escrow Agent shall use commercially reasonable efforts to invest the Escrow
Property in such specific money market fund investments on the same Business Day
but shall not be required to invest the Escrow Property until the next
succeeding Business Day, and such investment(s) must be available to the Escrow
Agent; provided, further, that, if on the date the Escrow Agent receives any
such investment instructions the Escrow Property is invested in U.S. Government
Securities, and such investment instructions instruct the Escrow Agent to invest
the Escrow Property in such specific money market fund investments on the date
the Escrow Agent receives such investment instructions, the Escrow Agent shall
use commercially reasonable efforts to comply with any such investment
instructions, but if the Escrow Agent is not able to so comply, the Escrow Agent
shall use commercially reasonable efforts to invest the Escrow Property in such
specific money market fund investments on the next succeeding Business Day. The
Escrow Agent shall have no duty or obligation to determine whether any
investment selected by the Company complies with the Investment Company Act or
the Purchase Agreement. The Escrow Agent shall invest the Escrow Deposit on the
date of deposit, provided that it is received on or before 11:00 a.m. New York
City time. Any Escrow Deposit received by the Escrow Agent after 11:00 a.m. New
York City time shall be treated as if received on the following Business Day.
For purposes of this Agreement, “Business Day” shall mean any day other than a
Saturday, a Sunday or a legal holiday or a day on which banking institutions or
trust companies are authorized or obligated by law to close in The City of New
York.

(b) Any investment direction contained herein may be executed through an
affiliated broker dealer of the Escrow Agent. Neither the Escrow Agent nor any
of its affiliates assume any duty or liability for monitoring the investment
rating.

4. Tax Matters.

(a) The Company agrees that, unless otherwise specified in this Agreement, any
earnings or proceeds received on or distributions from the Escrow Property
during a calendar year period shall be treated as the income of the Company and
shall be reported on an annual basis by the Escrow Agent on the appropriate
United States Internal Revenue Service (“IRS”) Form 1099 (or IRS Form 1042-S),
as required pursuant to the United States Internal Revenue Code of 1986, as
amended (“Code”) and the U.S. Treasury Regulations promulgated thereunder.

(b) If IRS imputed interest requirements apply, the Company is solely
responsible to inform the Escrow Agent, provide the Escrow Agent with all
imputed interest calculations, and direct the Escrow Agent to disburse imputed
interest amounts. The Escrow

 

-5-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

Agent shall rely solely on such provided calculations and information and shall
have no responsibility for the accuracy or completeness of any such calculations
or information or for the failure of the Company to provide such calculations or
information.

(c) The Company shall upon the execution of this Agreement provide the Escrow
Agent with a duly completed and properly executed IRS Form W-9 (or original
applicable IRS Form W-8, in the case of a non-U.S. person) along with any
supporting documentation certifying the Company’s tax status for U.S. tax
information reporting purposes and tax identification number. In the event the
payee is not a party to this Agreement, the Company shall provide the Escrow
Agent with the applicable duly completed and properly executed IRS Form along
with any required supporting documentation from such payee prior to payment
being made. The Company understands that, in the event valid U.S. tax forms or
other required supporting documentation are not provided to the Escrow Agent,
the tax law may require withholding of tax on any earnings, proceeds or
distributions from the Escrow Property and further, such withholdings will be
taken from the Escrow Property and deposited with the IRS in the manner
prescribed for the Escrow Agent to perform its reporting obligations under the
Code and the U.S. Treasury Regulations promulgated thereunder and any other
applicable law or regulation.

(d) Should the Escrow Agent become liable for the payment of taxes, including
withholding taxes relating to any funds, including interest and penalties
thereon, held by it pursuant to this Agreement or any payment made hereunder,
the Company agrees to reimburse the Escrow Agent for such taxes, interest and
penalties upon demand. Without limiting the foregoing, the Escrow Agent shall be
entitled to deduct such taxes, interest and penalties from the Escrow Property.

(e) The Company and the Escrow Agent agree that the Escrow Agent will not be
responsible for providing tax reporting and withholding for payments which are
for compensation for services performed by an employee or independent
contractor.

(f) The Escrow Agent’s rights under this Section shall survive the termination
of this Agreement or the resignation or removal of the Escrow Agent.

5. Concerning the Escrow Agent.

(a) Escrow Agent Duties. The Company acknowledges and agrees that (i) the
duties, responsibilities and obligations of the Escrow Agent shall be limited to
those expressly set forth in this Agreement, each of which is administrative or
ministerial (and shall not be construed to be fiduciary) in nature, and no
duties, responsibilities or obligations shall be inferred or implied, (ii) the
Escrow Agent shall not be responsible for any of the agreements referred to or
described herein (including without limitation the Purchase Agreement), or for
determining or compelling compliance therewith, and shall not otherwise be bound
thereby, and (iii) the Escrow Agent shall not be required to expend or risk any
of its own funds to satisfy payments from the Escrow Property hereunder.

 

-6-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

(b) Liability of Escrow Agent. The Escrow Agent shall not be liable for any
damage, loss or injury resulting from any action taken or omitted in the absence
of fraud, gross negligence or willful misconduct (as finally adjudicated by a
court of competent jurisdiction). In no event shall the Escrow Agent be liable
for indirect, incidental, consequential, punitive or special losses or damages,
regardless of the form of action and whether or not any such losses or damages
were foreseeable or contemplated. The Escrow Agent shall not be liable or
responsible for the investment or reinvestment of any Escrow Property, or any
liquidation of such investment or reinvestment, executed in accordance with the
terms of this Agreement, including, without limitation, any liability for any
delays in the investment or reinvestment of the Escrow Property, any loss of
interest incident to any such delays, or any loss or penalty as a result of the
liquidation of any investment before its stated maturity date. The Escrow Agent
shall be entitled to rely upon any instruction, notice, request or other
instrument delivered to it by the Company without being required to determine
the authenticity or validity thereof, or the truth or accuracy of any
information stated therein. The Escrow Agent may act in reliance upon any
signature believed by it to be genuine and may assume that any person purporting
to make any statement or execute any document in connection with the provisions
hereof has been duly authorized to do so. The Escrow Agent may consult with
counsel satisfactory to it, and the opinion or advice of such counsel shall be
full and complete authorization and protection in respect of any action taken or
omitted by it in good faith and in accordance with the opinion and advice of
such counsel, except to the extent resulting from the Escrow Agent’s fraud,
gross negligence or willful misconduct (as finally adjudicated by a court of
competent jurisdiction). The Escrow Agent shall not incur any liability for not
performing any act or fulfilling any obligation hereunder by reason of any
occurrence beyond its control (including, without limitation, any provision of
any future law or regulation or any act of any governmental authority, any act
of God or war or terrorism, or the unavailability of the Federal Reserve Bank
wire services or any electronic communication facility).

(c) Reliance on Orders. The Escrow Agent is authorized to comply with final
orders issued or process entered by any court with respect to the Escrow
Property, without determination by the Escrow Agent of such court’s jurisdiction
in the matter. If any portion of the Escrow Property is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Escrow Agent is authorized to rely upon
and comply with any such order, writ, judgment or decree which it is advised is
binding upon it without the need for appeal or other action; and if the Escrow
Agent complies with any such order, writ, judgment or decree, it shall not be
liable to the Company hereto or to any other person or entity by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.

(d) Unlawful Gambling. In accordance with the Unlawful Internet Gambling Act
(the “Act”), the Company may not use the Escrow Account or other Citibank
facilities in the United States to process ‘restricted transactions’ as such
term is defined in 31 CFR Section 132.2(y). Therefore, neither the Company nor
any person who has an ownership interest in or control over the Escrow Account
may use it to process or facilitate payments for prohibited

 

-7-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

internet gambling transactions. For more information about the Act, including
the types of transactions that are prohibited, please refer to the following
link: http://www.federalreserve.gov/NEWSEVENTS/PRESS/BCREG/20081112B.HTM.

(e) Secure E-mail. Notwithstanding anything to the contrary herein, any and all
e-mail communications (both text and attachments) by or from the Escrow Agent
that the Escrow Agent deems to contain confidential, proprietary, and/or
sensitive information shall be encrypted. The recipient (the “E-mail Recipient”)
of the encrypted e-mail communication will be required to complete a
registration process. Instructions on how to register and/or retrieve an
encrypted message will be included in the first secure e-mail sent by the Escrow
Agent to the E-mail Recipient. For additional information and assistance call
(866) 535-2504 (in the U.S.), (904) 954-6181 (outside the U.S.), or contact the
Escrow Agent.

(f) Tax Advice. The Escrow Agent, its affiliates, and its employees are not in
the business of providing tax or legal advice to any taxpayer outside of the
Escrow Agent and its affiliates. This Agreement and any amendments or
attachments are not intended or written to be used, and cannot be used or relied
upon, by any such taxpayer or for the purpose of avoiding tax penalties. Any
such taxpayer should seek advice based on the taxpayer’s particular
circumstances from an independent tax advisor.

6. Compensation, Expense Reimbursement and Indemnification.

(a) Compensation. The Company covenants and agrees to pay the Escrow Agent’s
fees and expenses specified in Schedule A. Any attorney’s fees incurred in
connection with the preparation and negotiation of this Agreement and any Escrow
Agent acceptance fees shall be due and payable upon execution of this Agreement.

(b) Security and Offset. The Company hereby grants to the Escrow Agent a first
lien upon, and right of offset against, the Escrow Property with respect to any
fees or expenses due to the Escrow Agent hereunder (including any claim for
indemnification hereunder). In the event that any fees or expenses, or any other
obligations owed to the Escrow Agent (or its counsel) are not paid to the Escrow
Agent within 30 calendar days following the presentment of an invoice for the
payment of such fees and expenses or the demand for such payment, then the
Escrow Agent may, without further action or notice, pay such fees from the
Escrow Property and may sell, convey or otherwise dispose of any Escrow Property
for such purpose. The Escrow Agent may in its sole discretion withhold from any
distribution of the Escrow Property an amount of such distribution it reasonably
believes would, upon sale or liquidation, produce proceeds equal to any unpaid
amounts to which the Escrow Agent is entitled to hereunder.

(c) Indemnification. The Company covenants and agrees to indemnify the Escrow
Agent and its employees, officers, directors, affiliates, and agents (each, an
“Indemnified

 

-8-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

Party”) for, hold each Indemnified Party harmless from, and defend each
Indemnified Party against, any and all claims, losses, actions, liabilities,
costs, damages and expenses of any nature incurred by any Indemnified Party,
whether direct, indirect or consequential, arising out of or in connection with
this Agreement or with the administration of its duties hereunder (including but
not limited to reasonable attorney’s fees and documented out-of-pocket costs and
expenses), tax liabilities (including any taxes, interest and penalties but
excluding any income tax liabilities associated with the Escrow Agent’s fees),
and other reasonable out-of-pocket costs and expenses of defending or preparing
to defend against any claim of liability (whether threatened or initiated),
except to the extent such loss, liability, damage, cost or expense shall have
been finally adjudicated by a court of competent jurisdiction to have resulted
from the fraud, gross negligence or willful misconduct of the Indemnified Party.
Each Indemnified Party shall have the right to select and employ separate
counsel with respect to any action or claim brought or asserted against it, and
the reasonable fees and reasonable out-of-pocket expenses of such counsel shall
be paid within 30 days of receipt by the Company of an invoice delivered by or
on behalf of the Interested Parties jointly and severally. The foregoing
indemnification and agreement to hold harmless shall survive the termination of
this Agreement and the resignation or removal of the Escrow Agent.

7. Dispute Resolution. In the event of any disagreement among the Company and
any other person, resulting in adverse claims or demands being made in a court
of competent jurisdiction with respect to the subject matter of this Agreement,
or in the event that the Escrow Agent, in good faith, is in doubt as to any
action it should take hereunder, the Escrow Agent may, at its option, refuse to
comply with any claims or demands and refuse to take any other action hereunder,
so long as such disagreement continues or such doubt exists, and in any such
event, the Escrow Agent shall not be liable in any way or to any person for its
failure or refusal to act, and the Escrow Agent shall be entitled to continue to
so refuse to act and refrain from acting until (i) the rights of all parties
having or claiming an interest in the Escrow Property or the Escrow Account
shall have been fully and finally adjudicated by a court of competent
jurisdiction, or all differences and doubts shall have been resolved by
agreement among all of the parties, and (ii) the Escrow Agent shall, in the case
of adjudication by a court of competent jurisdiction, have received a final
order, judgment or decree by such court of competent jurisdiction, which order,
judgment or decree is not subject to appeal, and in the case of resolution of
differences and doubts by agreement, have received a notice in writing signed by
an Authorized Person (as defined below) of the parties setting forth in detail
the agreement. The Escrow Agent shall be entitled to receive (from and at the
expense of the presenting party) an opinion of counsel to the effect that any
order, judgment or decree is final and not subject to appeal. The Escrow Agent
shall have the option, after 30 calendar days’ notice to the Company of its
intention to do so, to petition (by means of filing an action in interpleader or
any other appropriate method) any court of competent jurisdiction, for
instructions with respect to any dispute or uncertainty, and to the extent
required or permitted by law, pay into such court the Escrow Property for
holding and disposition in accordance with the instructions of such court. The
costs and expenses (including reasonable attorneys’ fees and expenses) incurred
by the Escrow Agent in connection with such proceeding shall be paid by the
Company. The rights of the Escrow Agent under this Section 7 are cumulative of
all other rights which it may have by law or otherwise.

 

-9-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

8. Exclusive Benefit. Except as specifically set forth in this Agreement, this
Agreement is for the exclusive benefit of the parties to this Agreement and
their respective permitted successors, and shall not be deemed to give, either
expressly or implicitly, any legal or equitable right, remedy, or claim to any
other entity or person whatsoever. No party may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties.

9. Resignation and Removal.

(a) The Company may remove the Escrow Agent at any time by giving to the Escrow
Agent thirty (30) calendar days’ prior written notice of removal signed by an
Authorized Person of the Company. The Escrow Agent may resign at any time by
giving to the Company thirty (30) calendar days’ prior written notice of
resignation.

(b) Within thirty (30) calendar days after giving the foregoing notice of
removal to the Escrow Agent or within thirty (30) calendar days after receiving
the foregoing notice of resignation from the Escrow Agent, the Company shall
appoint a successor escrow agent and give notice of such successor escrow agent
to the Escrow Agent. If a successor escrow agent has not accepted such
appointment by the end of such (i) 30-day period, in the case of the Escrow
Agent’s removal, or (ii) 30-day period, in the case of the Escrow Agent’s
resignation, the Escrow Agent may either (A) safe keep the Escrow Property until
a successor escrow agent is appointed, without any obligation to invest the same
or continue to perform under this Agreement, or (B) apply to a court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief.

(c) Upon receipt of notice of the identity of the successor escrow agent, the
Escrow Agent shall either deliver the Escrow Property then held hereunder to the
successor escrow agent, less the Escrow Agent’s fees, costs and expenses, or
hold such Escrow Property (or any portion thereof) pending distribution, until
all such fees, costs and expenses are paid to it.

(d) Upon delivery of the Escrow Property to the successor escrow agent, the
Escrow Agent shall have no further duties, responsibilities or obligations
hereunder; provided, that the Escrow Agent will use its commercially reasonable
efforts to provide the Company and the successor escrow agent with any
information reasonably requested by the Company or the successor escrow agent in
connection with any tax reporting or other compliance obligations required by
law that relate to the period prior to the delivery of the Escrow Property to
the successor escrow agent.

10. Governing Law; Jurisdiction; Waivers.

(a) The parties agree (pursuant to Section 5-1401 of the General Obligations Law
of the State of New York) that, to the extent such laws would otherwise not
apply, this Agreement (including this choice-of-law provision) and the rights
and obligations of the parties to this Agreement shall be governed by, construed
in accordance with, and all controversies and disputes arising under, in
connection with or in relation to this Agreement shall be resolved pursuant to
the laws of the State of New York applicable to contracts made and to be wholly
performed in the State of New York.

 

-10-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

(b) The parties irrevocably and unconditionally submit to the exclusive
jurisdiction of the federal and state courts located in the Borough of
Manhattan, City, County and State of New York, for any proceedings commenced
regarding this Agreement, including, but not limited to, any interpleader
proceeding or proceeding for the appointment of a successor escrow agent the
Escrow Agent may commence pursuant to this Agreement. The parties irrevocably
submit to the jurisdiction of such courts for the determination of all issues in
such proceedings and irrevocably waive any objection to venue or inconvenient
forum for any proceeding brought in any such court.

(c) To the extent that in any jurisdiction the Company may be entitled to claim,
for itself or its assets, immunity from suit, execution, attachment (whether
before or after judgment) or other legal process, each such party hereby
irrevocably agrees not to claim, and hereby waives, such immunity.

(d) The parties irrevocably and unconditionally waive any right to trial by jury
with respect to any proceeding relating to this Agreement.

11. Identifying Information. To help the U.S. government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. When an account is opened, the Escrow Agent will
ask for information that will allow the Escrow Agent to identify relevant
parties. The Company hereby acknowledges such information disclosure
requirements and agrees to comply with all such information disclosure requests
from time to time from the Escrow Agent.

12. Notices; Instructions.

(a) Any notice or instruction permitted or required hereunder shall be in
writing in English, and shall be sent (i) by personal delivery, (ii) by a
nationally recognized overnight courier or delivery service, (iii) by registered
or certified mail, return receipt requested, postage prepaid, (iv) by confirmed
facsimile, or (v) by e-mail with a PDF attachment thereto of an executed
document, in each case addressed to the address and person(s) designated below
their respective signature hereto (or to such other address as any such party
may hereafter designate by written notice to the other parties). Notices to the
Escrow Agent shall only be effective upon actual receipt by the Escrow Agent.
Any notice or instruction must be executed by an authorized person of the
Company (the person(s) so designated from time to time, the “Authorized
Persons”). The identity of such Authorized Persons, as well as their specimen
signature, title, telephone number and e-mail address, shall be delivered to the
Escrow Agent in the list of authorized signer forms as set forth on Schedule B
and shall remain in effect until the Company notifies the Escrow Agent of any
change thereto. Any instructions regarding funds transfer should contain a
selected test word also evidenced on Schedule B. Test words must contain at
least 8 alphanumeric characters, established at document execution. In addition
or in lieu of test words, the Escrow Agent is authorized to seek confirmation of
such notice or

 

-11-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

instruction by telephone call back to the applicable person(s) set forth on
Schedule B and the Escrow Agent may rely upon the confirmations of anyone
purporting to be the person(s) so designated, and further to ensure the accuracy
of the notice or instruction it receives, the Escrow Agent may record such call
backs. If the Escrow Agent is unable to verify or is not satisfied in its sole
discretion with the verification it receives, it will not execute the
instruction until all issues have been resolved to its satisfaction. The persons
and telephone numbers for call backs may be changed only in writing, signed by
an Authorized Person, actually received and acknowledged by the Escrow Agent.
The Company agrees that the above security procedures are commercially
reasonable.

(b) Any funds to be paid by the Escrow Agent hereunder shall be sent by wire
transfer pursuant the instructions set forth in the applicable Certificate
delivered to the Escrow Agent. Any funds to be paid to the Escrow Account shall
be sent by wire transfer to:

CITIBANK, N.A.

ABA: 0210-0008-9

Account Name: Escrow Concentration Account

A/C#.: 36855852

Ref: A/C 113910 WMI Hldgs

13. Amendment, Waiver. Except as specifically set forth in this Agreement, any
amendment of this Agreement shall be binding only if evidenced by a writing
signed by each of the parties to this Agreement. No waiver of any provision
hereof shall be effective unless expressed in writing and signed by the party to
be charged.

14. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision. If any provision of this Agreement is
held to be unenforceable as a matter of law, the other provisions shall not be
affected thereby and shall remain in full force and effect.

15. Entire Agreement, No Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the parties relating to the holding, investment and
disbursement of the Escrow Property and sets forth in its entirety the
obligations and duties of the Escrow Agent with respect to the Escrow Property.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

16. Termination. This Agreement shall terminate and the Escrow Account shall be
closed upon the distribution of all Escrow Property from the Escrow Account
established hereunder in accordance with the terms of this Agreement, subject,
however, to the survival of obligations specifically contemplated in this
Agreement to so survive.

17. Use of Name. No printed or other material in any language, including
prospectuses, notices, reports, and promotional material which mentions
“Citibank”, “Citigroup” or “Citi” by name solely in its capacity as the Escrow
Agent under this Agreement or the rights, powers, or duties of the Escrow Agent
under this Agreement shall be issued by the Company, or on the Company’s behalf,
without the prior written consent of the Escrow Agent.

 

-12-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement. Facsimile or PDF signatures on counterparts of this Agreement
shall be deemed original signatures with all rights accruing thereto except in
respect to any Non-US entity, whereby originals are required.

19. Mergers and Conversions. Any corporation or entity into which the Escrow
Agent may be merged or converted or with which it may be consolidated, or any
corporation or entity resulting from any merger, conversion or consolidation to
which the Escrow Agent will be a party, or any corporation or entity succeeding
to the business of the Escrow Agent will be the successor of the Escrow Agent
hereunder without the execution or filing of any paper with any party hereto or
any further act on the part of any of the parties hereto except where an
instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

20. Definitions.

“Escrow Release Date” means the date specified on each Certificate, as
applicable, received by the Escrow Agent.

All capitalized terms used but not defined herein (including with respect to the
Schedules and Annexes attached hereto) shall have the meanings given such terms
in the Certificate of Designation or the Purchase Agreement, as applicable.
Notwithstanding the foregoing, the use of capitalized terms defined in the
Certificate of Designation or the Purchase Agreement is solely for the
convenience of the Company and knowledge of the meanings of such capitalized
terms contained in the Certificate of Designation or the Purchase Agreement
shall not be imputed to the Escrow Agent.

[Remainder of Page Left Intentionally Blank]

 

-13-

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by a duly authorized representative as of the day and year first written above.

 

CITIBANK, N.A., as Escrow Agent By:  

/s/ Miriam Molina

  Name: Miriam Molina   Title: Vice President Notice to: Citibank, N.A. Agency &
Trust 388 Greenwich Street, 14th Floor

New York, NY 10013

Attn.: Mary Ellen Connolly

Phone: (201) 763-1884 Facsimile: (973) 461-7191 or (973) 461-7192 E-mail:
mary.e.connolly@citi.com With a copy to (if by personal delivery, overnight
courier or registered or certified mail): Citibank, N.A., as Escrow Agent
Agency & Trust

480 Washington Blvd. 18th Floor

Jersey City, NJ 07310

Attn: Mary Ellen

Connolly

 

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

WMI HOLDINGS CORP.   By:  

/s/ Charles Edward Smith

  Name: Charles Edward Smith   Title: President, Interim Chief Executive
Officer, Interim Chief Legal Officer and Secretary Notice to: WMI Holdings Corp.
1201 Third Avenue, Suite 3000 Seattle, Washington 98101 Attn.: Interim Chief
Executive Officer Phone: (206) 432-8731 Facsimile: (206) 432-8877 E-mail:
chad.smith@wamuinc.net

 

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

List of Schedules

 

A Escrow Agent Fee Schedule

B Authorized List of Signers

List of Annexes

 

A Reincorporation Certificate

B Acquisition Certificate

C Put Event Certificate

D Mandatory Redemption Certificate

E Offering Expense Certificate

F Release Certificate

 

LOGO [g84562110_2ex2.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

ESCROW AGENT FEE SCHEDULE

Acceptance Fee:

To cover the acceptance of the Escrow Agent appointment, the study of the Escrow
Agreement and all supporting documents submitted in connection with the
execution and delivery of this transaction, communication with other members of
the working group.

$2,500 onetime fee

Escrow Administration Fee:

To cover the administrative functions of the Escrow Agent under the Escrow
Agreement, including the establishment and maintenance of the escrow account and
activation, safekeeping of assets, maintenance of the records, follow-up of the
agreement provisions, disbursements, and other duties required of the agent
under the terms of the agreements.

$25,000 Annual Fee

Legal Fees:

To cover the review of legal documents and any amendments of legal documents by
Citi’s outside counsel on behalf of the agent, if necessary.

AT COST (due at closing)

Amendment Fee: (if applicable)

To cover the administrative functions required to amend the Agreements. Fee to
be mutually agreed upon prior to review by Citi of any amendment

 

   A-1    LOGO [g845621snap2.jpg]



--------------------------------------------------------------------------------

Schedule Assumptions:

 

  •   Establishment of an escrow account to hold approximately $600 MM U.S.
Government obligations for up to 3 years with disbursements as directed under
the agreement.

 

  •   Documentation to be governed under the laws of New York.

 

  •   Subject to standard due diligence procedures on the parties to the Escrow
Agreement and on the source of funds.

 

  •   Subject to internal approval and satisfactory review of documentation.

 

  •   Funds in the escrow account to be invested in U.S. Government obligations
with a maturity of 6 months or less.

The above schedule of fees does not include reasonable charges for out-of-pocket
expenses or for any services of an extraordinary nature that Citi or its legal
counsel may be called upon from time to time to perform in either an agency or
fiduciary capacity. Fees are also subject to Citi’s satisfactory review of the
documentation, and Citi reserves the right to modify them should the
characteristics of the transaction change. Citi’s participation in this
transaction is subject to internal approval of all parties depositing moneys
into the accounts and able to direct the agent. This Fee Schedule is offered for
and applicable to the transaction described on page one only, and is guaranteed
for sixty days from the date on this proposal. After sixty days, this offer can
be extended in writing only.

In accordance with US regulations regarding anti-money laundering and terrorist
financing, Federal law requires Citi to obtain, verify and record information
that identifies each business or entity that opens an account or establishes a
relationship with Citi. What this means for you: when you open an account or
establish a relationship, we will ask for your business name, a street address
and a tax identification number, that Federal law requires us to obtain. In
accordance with the Unlawful Internet Gambling Act (the “Act”), Citibank, N.A.
accounts or other Citibank, N.A. facilities in the United States may not be used
to process “restricted transactions” as such term is defined in U.S. 31 CFR
Section 132.2(y). We appreciate your cooperation.

 

   A-1    LOGO [g845621snap2.jpg]



--------------------------------------------------------------------------------

SCHEDULE B

AUTHORIZED LIST OF SIGNERS

This form supplements the Agreement and related documents and applies to
instruction given by facsimile (or e-mail with .pdf attachment) for securities
or funds transfers and for other purposes under the Agreement. In giving any
facsimile (or e-mail with .pdf attachment) instruction as specified in the
Agreement the Company acknowledges that facsimile (or e-mail with .pdf
attachment) present a high degree of risk or error, security, and privacy.
Nevertheless the Company wishes to use facsimile (or e-mail with .pdf
attachment) as a means of instruction. The Company designates below the
individuals who are authorized to initiate transfers or other instructions by
facsimile (or e-mail with .pdf attachment) on behalf of the Company and select
the security procedures specified herein. The Company accepts the associated
risks of unauthorized or erroneous instruction and agrees to be bound by such
instruction whether or not actually authorized by the Company, provided the
Escrow Agent has complied with the stated security procedure. The Company is
responsible for keeping confidential the contents of this Schedule B. The
Company should be careful in completing this Schedule B as it may be rejected if
it contains erasures or white outs.

 

¨ New

 

¨ Addition

 

¨ Supersede

 

 

WMI HOLDINGS CORP.

             

Specimen Signature

 

Name                             

    

Charles Edward Smith

       

Title

    

Interim CEO and Secretary

       

Phone

    

(206) 432-8731

       

E-mail Address

    

Chad.Smith@wamuinc.net

      /s/ Charles Edward Smith           

Name

    

Timothy F. Jaeger

       

Title

    

Interim Chief Financial Officer

       

Phone

    

(707) 484-8607

       

E-mail Address

    

TimJaeger@cxoc.com

      /s/ Timothy F. Jaeger           

Name

    

Vicky Wu

       

Title

    

Director of Finance

       

Phone

    

(206) 432-8772

       

E-mail Address

    

Vicky.Wu@wamuinc.net

      /s/ Vicky Wu

Where applicable, the Escrow Agent will confirm the instructions received by
return call to one of the telephone numbers listed below.

 

  Telephone Number (including Country code)   Name                        

Test Word

 

    Newyork16  

 

B-1



--------------------------------------------------------------------------------

ANNEX A

FORM OF REINCORPORATION CERTIFICATE

                    , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street, 14th Floor

New York, NY 10013

Attn: Mary Ellen Connolly

Fax: (973) 461-7191 or (973) 461-7192

Email: mary.e.connolly@citi.com

With a copy to (if by personal delivery, overnight courier or registered or
certified mail):

Citibank, N.A., as Escrow Agent

Agency & Trust

480 Washington Blvd. 18th Floor

Jersey City, NJ 07310

Attn: Mary Ellen Connolly

This certificate is being delivered by WMI Holdings Corp., a corporation
organized under the laws of the State of [Washington][Delaware] (the “Company”),
pursuant to Section 2(a) of the Escrow Agreement, dated as of January 5, 2015,
by and among the Company and Citibank, N.A., a national banking association
organized and existing under the laws of the United States of America
(“Citibank”) and acting through its Agency and Trust Division and solely in its
capacity as escrow agent thereunder, and any successors appointed pursuant to
the terms hereof (Citibank in such capacity, the “Escrow Agent”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings specified in the Escrow Agreement.

[To be inserted if the Reincorporation occurs on or prior to July 4, 2015] [The
Company certifies to the Escrow Agent that the Reincorporation has occurred on
or prior to July 4, 2015.

The Escrow Agent is hereby instructed to release $[5,500,000] of the Escrow
Property, representing the 50% of the Citi Fee payable to Citigroup Global
Markets Inc. pursuant to the Purchase Agreement, on             , 201    , which
shall be the Escrow Release Date for purposes of this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:

 

Annex A - 1



--------------------------------------------------------------------------------

Further, the Escrow Agent is hereby instructed to release $[8,250,000] of the
Escrow Property, representing the 50% of the KCM Fee payable to KKR Capital
Markets LLC pursuant to the Purchase Agreement, on             , 201    , which
shall be the Escrow Release Date for purposes of this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:]

[To be inserted if the Reincorporation fails to occur on or prior to July 4,
2015] [The Company certifies to the Escrow Agent that the Reincorporation has
failed to occur on or prior to July 4, 2015 by reason other than the failure to
obtain the requisite shareholder approval for the Reincorporation.

The Escrow Agent is hereby instructed to release $[2,750,000] of the Escrow
Property, representing the 25% of the Citi Fee payable to Citigroup Global
Markets Inc. pursuant to the Purchase Agreement, on             , 201    , which
shall be the Escrow Release Date for purposes of this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:]

 

WMI HOLDINGS CORP. By:  

 

  Name:   Title:   Test Word:

 

Annex A - 2



--------------------------------------------------------------------------------

ANNEX B

FORM OF ACQUISITION AND/OR ACQUISITION EXPENSES CERTIFICATE

                    , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street, 14th Floor

New York, NY 10013

Attn: Mary Ellen Connolly

Fax: (973) 461-7191 or (973) 461-7192

Email: mary.e.connolly@citi.com

With a copy to (if by personal delivery, overnight courier or registered or
certified mail):

Citibank, N.A., as Escrow Agent

Agency & Trust

480 Washington Blvd. 18th Floor

Jersey City, NJ 07310

Attn: Mary Ellen Connolly

This certificate is being delivered by WMI Holdings Corp., a corporation
organized under the laws of the State of [Washington][Delaware] (the “Company”),
pursuant to Section 2(b) of the Escrow Agreement, dated as of January 5, 2015,
by and among the Company and Citibank, N.A., a national banking association
organized and existing under the laws of the United States of America
(“Citibank”) and acting through its Agency and Trust Division and solely in its
capacity as escrow agent thereunder, and any successors appointed pursuant to
the terms hereof (Citibank in such capacity, the “Escrow Agent”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that the Escrow Property released
pursuant to this certificate will be applied to finance the Company’s efforts to
explore and/or to fund, in whole or in part, an Acquisition whether completed or
not, including reasonable attorney fees and expenses, accounting expenses, due
diligence and financial advisor fees and expenses.

The Escrow Agent is hereby instructed to release $[—] of the Escrow Property on
            , 201    , which shall be the Escrow Release Date for purposes of
this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:

 

Annex B - 1



--------------------------------------------------------------------------------

[To be inserted if a Qualified Acquisition occurs prior to the Mandatory
Redemption Date and the Reincorporation has occurred prior to July 4, 2015] [The
Company certifies to the Escrow Agent that (i) the Acquisition referred to in
this Acquisition Certificate is a Qualified Acquisition that has occurred prior
to the Mandatory Redemption Date and (ii) the Reincorporation has occurred on or
prior to July 4, 2015.

The Escrow Agent is hereby instructed to release $[4,000,000] of the Escrow
Property, representing the remaining 50% of the Citi Fee minus the Structuring
Fee payable to Citigroup Global Markets Inc. pursuant to the Purchase Agreement,
on                     , 201    , which shall be the Escrow Release Date for
purposes of this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:

Further, the Escrow Agent is hereby instructed to release $[8,250,000] of the
Escrow Property, representing the remaining 50% of the KCM Fee payable to KKR
Capital Markets LLC pursuant to the Purchase Agreement, on             ,
201    , which shall be the Escrow Release Date for purposes of this
certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:]

 

WMI HOLDINGS CORP. By:  

 

  Name:   Title:   Test Word:

 

Annex B - 2



--------------------------------------------------------------------------------

ANNEX C

FORM OF PUT EVENT CERTIFICATE

                    , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street, 14th Floor

New York, NY 10013

Attn: Mary Ellen Connolly

Fax: (973) 461-7191 or (973) 461-7192

Email: mary.e.connolly@citi.com

With a copy to (if by personal delivery, overnight courier or registered or
certified mail):

Citibank, N.A., as Escrow Agent

Agency & Trust

480 Washington Blvd. 18th Floor

Jersey City, NJ 07310

Attn: Mary Ellen Connolly

This certificate is being delivered by WMI Holdings Corp., a corporation
organized under the laws of the State of [Washington][Delaware] (the “Company”),
pursuant to Section 2(c) of the Escrow Agreement, dated as of January 5, 2015,
by and among the Company and Citibank, N.A., a national banking association
organized and existing under the laws of the United States of America
(“Citibank”) and acting through its Agency and Trust Division and solely in its
capacity as escrow agent thereunder, and any successors appointed pursuant to
the terms hereof (Citibank in such capacity, the “Escrow Agent”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that (i) a Put Event has occurred, and
certain Holders have properly tendered for repurchase their shares of
outstanding Series B Preferred Stock pursuant to the Put Event Repurchase Offer,
and (ii) the Escrow Property released pursuant to this certificate will be
applied to pay the applicable Put Event Repurchase Price to such Holders on the
Put Event Repurchase Date pursuant to the terms of the Certificate of
Designation.

The Escrow Agent is hereby instructed to release $[—] of the Escrow Property on
            , 201    , which shall be the Escrow Release Date for purposes of
this certificate, as follows:1

 

1  Insert bank information for DTC in connection with the payment to Holders.

 

Annex C - 1



--------------------------------------------------------------------------------

Bank:

ABA#:

Account Name:

A/C#:

Ref:

 

WMI HOLDINGS CORP. By:  

 

  Name:   Title:   Test Word:

 

Annex C - 2



--------------------------------------------------------------------------------

ANNEX D

FORM OF MANDATORY REDEMPTION CERTIFICATE

                    , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street, 14th Floor

New York, NY 10013

Attn: Mary Ellen Connolly

Fax: (973) 461-7191 or (973) 461-7192

Email: mary.e.connolly@citi.com

With a copy to (if by personal delivery, overnight courier or registered or
certified mail):

Citibank, N.A., as Escrow Agent

Agency & Trust

480 Washington Blvd. 18th Floor

Jersey City, NJ 07310

Attn: Mary Ellen Connolly

This certificate is being delivered by WMI Holdings Corp., a corporation
organized under the laws of the State of [Washington][Delaware] (the “Company”),
pursuant to Section 2(d) of the Escrow Agreement, dated as of January 5, 2015,
by and among the Company and Citibank, N.A., a national banking association
organized and existing under the laws of the United States of America
(“Citibank”) and acting through its Agency and Trust Division and solely in its
capacity as escrow agent thereunder, and any successors appointed pursuant to
the terms hereof (Citibank in such capacity, the “Escrow Agent”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that the Escrow Property released
pursuant to this certificate will be applied to pay the applicable Mandatory
Redemption Price to redeem all outstanding shares of the Series B Preferred
Stock (including any unconverted shares of Series B Preferred Stock remaining
after any Mandatory Conversion, including Unconverted Shares).

The Escrow Agent is hereby instructed to release $[—] of the Escrow Property on
            , 201    , which shall be the Escrow Release Date for purposes of
this certificate, as follows:2

 

2  Insert bank information for DTC in connection with the payment to Holders.

 

Annex D - 1



--------------------------------------------------------------------------------

Bank:

ABA#:

Account Name:

A/C#:

Ref:

[To be inserted if a Qualified Acquisition has not occurred prior to the
Mandatory Redemption Date and the Reincorporation has occurred prior to July 4,
2015] [The Company certifies to the Escrow Agent that (i) a Qualified
Acquisition has failed to occur prior to the Mandatory Redemption Date and
(ii) the Reincorporation has occurred on or prior to July 4, 2015.

The Escrow Agent is hereby instructed to release $[1,250,000] of the Escrow
Property, representing 25% of the Citi Fee minus the Structuring Fee payable to
Citigroup Global Markets Inc. pursuant to the Purchase Agreement, on
            , 201    , which shall be the Escrow Release Date for purposes of
this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:]

 

WMI HOLDINGS CORP. By:  

 

  Name:   Title:   Test Word:

 

Annex D - 2



--------------------------------------------------------------------------------

ANNEX E

FORM OF OFFERING EXPENSE CERTIFICATE

                    , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street, 14th Floor

New York, NY 10013

Attn: Mary Ellen Connolly

Fax: (973) 461-7191 or (973) 461-7192

Email: mary.e.connolly@citi.com

With a copy to (if by personal delivery, overnight courier or registered or
certified mail):

Citibank, N.A., as Escrow Agent

Agency & Trust

480 Washington Blvd. 18th Floor

Jersey City, NJ 07310

Attn: Mary Ellen Connolly

This certificate is being delivered by WMI Holdings Corp., a corporation
organized under the laws of the State of [Washington][Delaware] (the “Company”),
pursuant to Section 2(e) of the Escrow Agreement, dated as of January 5, 2015,
by and among the Company and Citibank, N.A., a national banking association
organized and existing under the laws of the United States of America
(“Citibank”) and acting through its Agency and Trust Division and solely in its
capacity as escrow agent thereunder, and any successors appointed pursuant to
the terms hereof (Citibank in such capacity, the “Escrow Agent”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that the Escrow Property released
pursuant to this certificate will be applied to pay, or to reimburse the Company
for, the costs and expenses relating to the Company’s issuance and offering of
the Securities.

The Escrow Agent is hereby instructed to release $[—] of the Escrow Property on
            , 201    , which shall be the Escrow Release Date for purposes of
this certificate, as follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:

 

Annex E - 1



--------------------------------------------------------------------------------

WMI HOLDINGS CORP. By:  

 

  Name:   Title:   Test Word:

 

Annex E - 2



--------------------------------------------------------------------------------

ANNEX F

FORM OF RELEASE CERTIFICATE

                    , 201    

Citibank, N.A., as Escrow Agent

Agency & Trust

388 Greenwich Street, 14th Floor

New York, NY 10013

Attn: Mary Ellen Connolly

Fax: (973) 461-7191 or (973) 461-7192

Email: mary.e.connolly@citi.com

With a copy to (if by personal delivery, overnight courier or registered or
certified mail):

Citibank, N.A., as Escrow Agent

Agency & Trust

480 Washington Blvd. 18th Floor

Jersey City, NJ 07310

Attn: Mary Ellen Connolly

This certificate is being delivered by WMI Holdings Corp., a corporation
organized under the laws of the State of [Washington][Delaware] (the “Company”),
pursuant to Section 2(f) of the Escrow Agreement, dated as of January 5, 2015,
by and among the Company and Citibank, N.A., a national banking association
organized and existing under the laws of the United States of America
(“Citibank”) and acting through its Agency and Trust Division and solely in its
capacity as escrow agent thereunder, and any successors appointed pursuant to
the terms hereof (Citibank in such capacity, the “Escrow Agent”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the respective meanings specified in the Escrow Agreement.

The Company certifies to the Escrow Agent that (i) a Qualified Acquisition was
consummated on                     , 201    , and (ii) no shares of Series B
Preferred Stock remain outstanding as of the date hereof.

The Escrow Agent is hereby instructed to release the remaining Escrow Property
(after making any payments pursuant to any delivered Acquisition Certificate
with respect to such Qualified Acquisition) on                     , 201    ,
which shall be the Escrow Release Date for purposes of this certificate, as
follows:

Bank:

ABA#:

Account Name:

A/C#:

Ref:

 

Annex F - 1



--------------------------------------------------------------------------------

WMI HOLDINGS CORP. By:  

 

  Name:   Title:   Test Word:

 

Annex F - 2